Name: 92/195/EEC: Commission Decision of 17 March 1992 on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1992-04-03

 Avis juridique important|31992D019592/195/EEC: Commission Decision of 17 March 1992 on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot Official Journal L 088 , 03/04/1992 P. 0059 - 0060 Finnish special edition: Chapter 3 Volume 41 P. 0201 Swedish special edition: Chapter 3 Volume 41 P. 0201 COMMISSION DECISIONof 17 March 1992 on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot (92/195/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 13a thereof, Whereas Directive 66/401/EEC provides for the maximum weight of a lot in the context of seed testing; Whereas the development of seed marketing practices and in particular methods of transporting seed including by way of bulk shipment require that the maximum prescribed lot weight should be increased; Whereas current international practice permits procedures whereby the maximum weight of a lot may be increased for certain species; Whereas it is therefore useful to organize a temporary experiment under specified conditions with the aim of seeking improved alternatives to the present provisions in respect of the maximum weight of a lot; Whereas it is desirable in respect of certain species to cover also seed harvested in third countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 A temporary experiment is hereby organized, under the conditions specified in Article 2, at Community level in order to assess whether the maximum weight of a lot laid down in Annex III to Directive 66/401/EEC may be increased in respect of seed of the category 'certified seed` of the species of Graminae and Leguminosae listed in Article 2 of the said Directive. Article 2 1. In respect of Graminae and Leguminosae other then Lupinus sp., Pisum sativum and Vicia sp., the conditions referred to in Article 1 shall be as follows: (a) those laid down in the 'Provisional rules for the issue of International Seed Testing Association ("ISTA") Seed Lot Certificates on herbage and amenity seed lots exceeding the maximum lot size prescribed in Table 2A being transported loose in bulk containers` as adopted by the 22nd Congress of ISTA in July 1989; (b) each lot before bulking shall have been officially found to comply with the standards and conditions laid down in Annex II to the said Directive; (c) the official label prescribed under the said Directive or, in respect of third countries, the OECD label, shall bear the number of this Decision after the words 'EEC rules and standards`; (d) where a Member State participates in the experiment samples supplied by that Member State for Community comparative trials shall derive from seed lots officially certified following this experiment; and (e) the certification authority shall monitor the experiment. 2. In respect of Lupinus sp., Pisum sativum and Vicia sp. the conditions referred to in Article 1 shall be as follows: (a) the maximum weight of a lot laid down in Annex III of the said Directive shall be increased from 20 to 25 tonnes; (b) the heterogeneity of the seed lot shall be assessed at random; (c) any possible seed damage due to bulking shall be assessed at random; (d) the official label prescribed under the said Directive shall bear the number of this Decision after the words 'EEC rules and standards`; (e) where a Member State participates in the experiment samples supplied by that Member State for Community comparative trials shall derive from seed lots officially certified following this experiment; and (f) the certification authority shall monitor the experiment. Article 3 1. Any Member State may participate in the experiment. 2. Member States shall inform the Commission whether they have decided to participate in the experiment. 3. The experiment shall end on 31 December 1995. Member States may decide to cease participation in the experiment at an earlier date. 4. Member States shall report to the Commission and to the other Member States before the end of each year progress reports on the results of the experiment. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 March 1992. For the Commission Ray MAC SHARRY Member of the Commission